 Case 1:19-cv-01319-RDA-IDD Document 1 Filed 10/16/19 Page 1 of 7 PageID# 1




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA

__________________________________________
TRUSTEES OF THE PLUMBERS AND               )
PIPEFITTERS NATIONAL PENSION FUND          )
103 Oronoco Street                         )
Alexandria, VA 22314                       )
                                           )
       Plaintiffs,                         )
                                           )
                      v.                   ) Civil Action No._________
                                           )
F.A. WILLIAMS, INC.                        )
12 Brighton Street                         )
Belmont, MA 02478                          )
                                           )
Serve:                                     )
Registered Agent and President             )
Robert Ouellette, Jr.                      )
F.A. Williams, Inc.                        )
12 Brighton Street                         )
Belmont, MA 02478                          )
                                           )
                      Defendant.           )
___________________________________________)

                                          COMPLAINT

               (FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT;
                 TO COLLECT CONTRIBUTIONS DUE TO PLAINTIFF FUND
                   AND TO ENJOIN VIOLATIONS OF THE TERMS OF AN
                             EMPLOYEE BENEFIT PLAN)

                                            PARTIES

               1.      Plaintiffs Trustees of the Plumbers & Pipefitters National Pension Fund

(hereinafter the "National Pension Fund") are the trustees of a multi-employer employee benefit plan

as those terms are defined in Sections 3(3) and 3(37) of the Employee Retirement Income Security

Act of 1974, (ERISA), 29 U.S.C. §§ 1002(3) and (37). The National Pension Fund is established and

maintained by a Restated Agreement and Declaration of Trust and by a Collective Bargaining
 Case 1:19-cv-01319-RDA-IDD Document 1 Filed 10/16/19 Page 2 of 7 PageID# 2




Agreement between United Association Local Union No. 12 and the Defendant. The National

Pension Fund is administered at 103 Oronoco Street, Alexandria, Virginia 22314.

               2.       Defendant F.A. Williams, Inc. is a Massachusetts corporation existing

under the laws of the Commonwealth of Massachusetts with an office located in Belmont,

Massachusetts.      Defendant transacts business in the Commonwealth of Massachusetts as a

contractor or subcontractor in the plumbing and pipefitting industry and at all times herein was

an "employer in an industry affecting commerce" as defined in Sections 501(1), (3) and 2(2) of

the Labor-Management Relations Act (LMRA), 29 U.S.C. §§ 142(1), (3) and 152(2); Sections

3(5), (9), (11), (12) and (14) of ERISA, 29 U.S.C. §§ 1002(5), (9), (11), (12) and (14); and

Section 3 of the Multiemployer Pension Plan Amendments Act of 1980, 29 U.S.C. § 1001a.

                                          JURISDICTION

               3.       This Court has jurisdiction of this action under Sections 502 and 515 of

ERISA, 29 U.S.C. §§ 1132 and 1145, and under Section 301 of LMRA, 29 U.S.C. § 185(a). This is

an action for breach of a Collective Bargaining Agreement between an employer and labor

organizations representing employees in an industry affecting commerce, an action to collect

contributions due to an employee benefit plan under the terms of the Collective Bargaining

Agreement, and an action to enjoin the violation of the terms of an employee benefit plan.

                                             COUNT I

               4.       Defendant is a member of the Plumbing-Heating-Cooling Contractors of

Massachusetts and is thereby signatory to the Collective Bargaining Agreement with United

Association Local Union No. 12 establishing the terms and conditions of employment for

journeymen and apprentice plumbers and pipefitters employed by the Defendant.




                                                     2
 Case 1:19-cv-01319-RDA-IDD Document 1 Filed 10/16/19 Page 3 of 7 PageID# 3




               5.      Pursuant to the Collective Bargaining Agreement, Defendant agreed to pay to

the National Pension Fund certain sums of money for each hour worked by employees of the

Defendant covered by the Collective Bargaining Agreement.

               6.      Defendant employed certain employees covered under the Collective

Bargaining Agreement during this period and continuing.

               7.      Defendant has failed to make contributions due to the National Pension Fund

for work performed at Defendant’s request for the months of January 2019 through May 2019 on

behalf of members in Local 12’s jurisdiction.

               8.      Defendant has failed to make contributions to the National Pension Fund in

the amount of at least $2,602.56 for the months of January 2019 through May 2019 pursuant to

reports submitted by Defendant.

               9.      Pursuant to the terms of the Collective Bargaining Agreement, Defendant

is obligated to pay these contributions owed to the National Pension Fund.

               10.     Defendant is bound to the Restated Agreement and Declaration of Trust.

               11.     Pursuant to Article VI, Section 5 of the Restated Agreement and

Declaration of Trust establishing the National Pension Fund, an Employer who fails to pay the

amounts required by the Collective Bargaining Agreement on time shall be obligated to pay

liquidated damages as follows:

               . . . If an Employer has failed to pay the amounts due when such
               amounts become due and payable, that Employer shall be
               considered delinquent. The Trustees may assess liquidated
               damages against any delinquent employer in the amount of 10% of
               the amount due if payment is not received by the due date. . . .




                                                   3
 Case 1:19-cv-01319-RDA-IDD Document 1 Filed 10/16/19 Page 4 of 7 PageID# 4




               12.    Pursuant to this provision, Defendant is obligated to the National Pension

Fund in the amount of at least $260.26 in liquidated damages for late payments for the months of

January 2019 through May 2019.

               13.    Interest is owed on all delinquent contributions for the months of January

2019 through May 2019 and will continue to accrue at the rate of 12% per annum from the date

due through the date of payment on all delinquent contributions.

               WHEREFORE, in Count I Plaintiff Fund prays for judgment as follows:

               A.     For unpaid contributions due and owing to the Plaintiffs for the period of

January 2019 through May 2019 in the amount of at least $2,602.56;

               B.     For liquidated damages and interest owed on all unpaid and late paid

contributions from the date due through the date of payment.

               C.     For contributions to the National Pension Fund which become due after

the filing of this lawsuit and up to the date of judgment, plus interest, liquidated damages, costs

and attorneys’ fees pursuant to 29 U.S.C. § 1132(g)(2) and 28 U.S.C. § 1961.

               D.     For costs and attorneys’ fees pursuant to the Restated Agreement and

Declaration of Trust and 29 U.S.C. § 1132(g)(2) and 28 U.S.C. § 1961

               E.     For such further relief as the Court may deem appropriate.

                                           COUNT II

               14.    This Court has jurisdiction of this action under §§ 502(a)(3), (f), (g) and

515 of ERISA of 1974, 29 U.S.C. §§ 1132(a)(3), (f), (g) and 1145. This is an action to enjoin

violations of the terms of employee benefit plans.

               15.    Plaintiffs hereby adopt, incorporate and restate in Count II paragraphs 1

through 13.



                                                     4
 Case 1:19-cv-01319-RDA-IDD Document 1 Filed 10/16/19 Page 5 of 7 PageID# 5




                  16.   Defendant, pursuant to the Restated Agreement and Declaration of Trust

establishing the National Pension Fund, agreed to make timely contributions to the National

Pension Fund in the amounts and on the dates required by its Collective Bargaining Agreement

with United Association Local Union No. 12 in order to maintain the plan of benefits provided

through the National Pension Fund.

                  17.   Defendant has repeatedly failed to submit timely reports or contributions

to the National Pension Fund in violation of the requirements of the aforementioned Restated

Agreement and Declaration of Trust of the National Pension Fund.

                  WHEREFORE, in Count II Plaintiff Fund prays for judgment as follows:

                  A.    For a Court Order enjoining violations of the terms of the Plaintiff

employee benefit plans and requiring Defendant to submit timely contributions and reports to the

Plaintiff Fund.

                  B.    For such further relief as the Court may deem appropriate.

                                              Respectfully submitted,




Date: October 16, 2019                        By: __/s/_________________________________
                                                  John R. Harney, Bar No. 41520
                                                  Counsel for Plaintiff Funds
                                                  O'Donoghue & O'Donoghue LLP
                                                  5301 Wisconsin Ave., NW, Suite 800
                                                  Washington, DC 20015
                                                  Telephone No.: (202)362-0041
                                                  Facsimile No.: (202)362-2640
                                                  jharney@odonoghuelaw.com




                                                    5
 Case 1:19-cv-01319-RDA-IDD Document 1 Filed 10/16/19 Page 6 of 7 PageID# 6




                                   By:      /s/
                                         Rebecca Richardson, Bar No. 80855
                                         Counsel for Plaintiff Funds
                                         O’Donoghue & O’Donoghue LLP
                                         5301 Wisconsin Ave., NW, Suite 800
                                         Washington, DC 20015
                                         Telephone No.:(202)362-0041
                                         Facsimile No.:(202)362-2640
                                         rrichardson@odonoghuelaw.com
334175_1




                                          6
 Case 1:19-cv-01319-RDA-IDD Document 1 Filed 10/16/19 Page 7 of 7 PageID# 7




                               CERTIFICATE OF SERVICE

              This is to certify that a copy of the foregoing Complaint has been served by

certified mail, as required by 502(h) of the Employee Retirement Income Security Act of 1974,

29 U.S.C. § 1132(h) this 16th day of October, 2019 on the following:


              The Office of Division Counsel
              Associate Chief Counsel (TE/GE) CC: TEGE
              Room 4300
              1111 Constitution Avenue
              Washington, DC 20224

              Attention: Employee Plans

              Secretary of Labor
              200 Constitution Ave., N.W.
              Washington, DC 20210

              Attention: Assistant Solicitor for
                     Plan Benefits Security




                                                   __/s/___________________________
                                                   John R. Harney, Bar No. 41520
                                                   Counsel for Plaintiff Funds
                                                   O'Donoghue & O'Donoghue LLP
                                                   5301 Wisconsin Ave., NW, Suite 800
                                                   Washington, DC 20016
                                                   Telephone No.: (202)362-0041
                                                   Facsimile No.: (202)362-2640
                                                   jharney@odonoghuelaw.com
334175_1
